Citation Nr: 1047262	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUE

Entitlement to service connection for chronic lumbar myofascial 
strain, claimed as low back disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1972 to May 1975.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran did not sustain a low back injury or disease in 
service.

3.  Symptoms of a low back disorder were not chronic in service.

4.  Symptoms of a low back disorder have not been continuous 
since service separation.

5.  Te Veteran's current low back disorder and symptoms are 
related to several post-service low back injuries.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1154, 5100, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed from 
the language of 38 C.F.R.  
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.   Those five 
elements include: (1) Veteran status;  
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  In the present appeal, 
because the service connection claims are being denied, and no 
effective date or rating percentage will be assigned, the Board 
finds that there can be no possibility of any prejudice to the 
Veteran under the holding in Dingess, supra.  

In a February 2007 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection as well as what information and 
evidence must be submitted by the Veteran, what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a VA 
examination.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records, post-service VA treatment records, VA 
examinations, and the Veteran's statements.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon are not 
met in this case.

The Board notes that the March 2007 VA medical examination 
conducted with respect to the Veteran's claim could not determine 
the etiology of the Veteran's low back disorder without resorting 
to "mere speculation."  However, the Board finds that the 
evidence, which does not show that the Veteran had any low back 
injury or disease or low back symptoms during service, warrants 
the conclusion that a remand for an additional examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The competent medical evidence of record is 
sufficient to decide the claim, because it shows multiple post-
service low back injuries and low back disorder attributable to 
those injuries.  Because the weight of the evidence that is of 
record demonstrates no injury and no chronic low back symptoms in 
service, and no continuous symptoms after service separation, the 
Board finds no basis for an additional VA examination or medical 
opinion to be obtained.  

The Board has considered the decisions in Barr v. Nicholson, 21 
Vet. App. 303 (2007) and Jones v. Shinseki, 23 Vet. App. 382 
(2010), stating that, once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided and that in order to rely upon a statement 
that an opinion cannot be provided without resort to mere 
speculation, it must be clear that the procurable and assembled 
data was fully considered and the basis for the opinion must be 
provided by the examiner or apparent upon a review of the record. 

The present case is distinguishable from Barr and Jones.  In 
Barr, the examination was found to be inadequate in part because 
the VA examiner did not have access to the claims file and did 
not take into account the Veteran's medical history and did not 
indicate whether he considered the appellant's assertions of 
continued symptomatology.  In the case at hand, the VA examiner 
reviewed the claims file, was provided a medical history by the 
Veteran, and specifically took into account post-service low back 
injuries reported by the Veteran.  

In Jones, the VA examinations were found to be inadequate because 
the Board relied on the examiners' conclusions that an etiology 
opinion would be speculative, but did not explain the basis for 
such an opinion, and the basis was not apparent in the Board's 
review of the evidence.  However, in the case at hand, the Board 
concludes that the bases for the opinion are apparent from the 
record (no credible evidence of low back injury or low back 
disorder in service, first evidence many years after separation 
from service, multiple post-service low back injuries) and that 
there is no indication that the examiner did not consult the 
relevant medical literature.  When an examiner has done all that 
reasonably should be done to become informed about a case, and 
the inability to render a requested opinion is adequately 
explained by the examiner or otherwise apparent in the Board's 
review of the evidence, there is nothing further to be obtained 
from that particular examiner.  Jones, 23 Vet. App. at 391.  
Because the present case is distinguishable from Barr and Jones, 
the Board finds no basis for an additional VA examination or 
medical opinion to be obtained.

The Veteran's service treatment records are devoid of any 
complaints or treatment for a low back injury.  Further, for the 
reasons explained in this decision, the Board finds that there is 
otherwise no credible evidence of any in-service disease or 
injury to the lower back, and there is no evidence of other event 
during service.  Because there is no in-service injury or disease 
to which competent medical opinion could relate a current 
disability, there is no reasonable possibility that another VA 
examination or opinion could aid in substantiating the current 
claim for service connection for a low back disorder.  See 38 
U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to 
provide assistance to a claimant . . . if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim");  
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is 
"no reasonable possibility that further assistance would 
substantiate the claim").

The Board has also considered the decision in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome 
of this claim hinges on what occurred or more precisely what did 
not occur, during service, including the factual questions of 
whether the Veteran experienced low back injury or disease in 
service, chronic low back symptoms in service, or continuous low 
back symptoms since service separation.  In the absence of 
credible evidence of an in-service disease or injury, referral of 
this case to obtain an additional examination and/or an opinion 
as to the etiology of the Veteran's current low back disability 
is not necessary to decide the claim, and would in essence place 
the examining physician in the role of a fact finder.  This is 
the Board's adjudicative responsibility.  In other words, any 
medical opinion sought which provided a nexus between the 
Veteran's current low back disorder and his military service 
would necessarily be based solely on inaccurate factual 
assumptions of in-service low back injury and continuous low back 
symptoms since service.  

The U.S. Court of Appeals for Veterans Claims (Court) has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative value.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to verify 
the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a claimant 
that have been previously rejected).  

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  Simply stated, referral of this case for an 
examination or obtainment of another medical opinion under the 
circumstances here presented would be a useless act.  The duty to 
assist is not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. § 5103A (a)(2) 
(West 2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A.  
§§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R.  
§ 3.303(d).

Service Connection for Low Back Disorder

The Veteran contends that he suffers from a low back disability 
due to lifting heavy objects as a store clerk in service and due 
to an in-service assault.  He further contends that he has 
suffered from continuous back pain since service.  

In March 2007, the Veteran wrote that his low back injury 
occurred in service. See March 2007 VA Form 21-0781.  The Veteran 
wrote that as a stock clerk he carried 110-120 pounds in each 
hand repetitively, while working in a freezer.  He also contended 
that his low back injury was caused by an in-service assault 
while stationed in Japan; however, the Veteran stated that there 
is no proof of the in-service assault.

After a review of all the evidence of record, lay and medical, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not sustain a low back injury or disease in 
service, and that symptoms of a low back disorder were not 
chronic in service.  Service treatment records do not note any 
complaints, findings, or treatment of any low back pain symptoms, 
a low back injury, or a low back disorder diagnosis.  The May 
1975 service separation clinical evaluation does not note any 
findings of a low back disorder, indicating as normal the 
"spine, other musculoskeletal."  Also, the May 1975 separation 
examination "Report of Medical History" the Veteran 
specifically denies a history or complaints of a low back injury 
or low back disorder.  Neither the Veteran's more contemporaneous 
in-service medical history and complaints nor the clinical 
examination at service separation reflect any reported history or 
complaints, any clinical findings, or diagnoses of a low back 
disorder either during service or at service separation.  

With regard to the Veteran's recent assertions that he incurred a 
low back disorder while in service, the Board finds that such 
assertions made recently pursuant to his VA compensation claim 
are outweighed by other, more contemporaneous lay and medical 
evidence of record, especially the histories and complaints at 
service separation in May 1975 by the Veteran that specifically 
denied any disability or symptoms of the low back.  See Hayes v. 
Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).

In rendering a decision on appeal the Board must also analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

While the Veteran is competent to state that he had low back 
symptoms at any time, including in service, the Board finds that 
the Veteran's more recent assertions of in-service low back 
injury, back treatment and symptoms in service, and continuous 
back symptoms since service, made in the context of the November 
2006 claim for service connection (disability compensation) for 
low back disorder, are outweighed by the Veteran's own histories 
that he gave for treatment purposes.  

For example, the Veteran's recent statements of in-service and 
continuous post-service back symptoms are inconsistent with VA 
treatment records  A November 1998 VA treatment entry reflects 
the Veteran's report of a neck injury after a post-service 
motorcycle accident in 1976 and a back injury after service in 
1996 due to a fall, while working as a construction worker.  A 
June 2003 VA treatment entry reflects the Veteran's report of a 
post-service back injury while lifting a push mower into the back 
of a pickup truck.  A March 2007 VA examination report reflects 
the Veteran's report of a post-service back injury incurred while 
lifting in 1979.  

The histories presented during VA treatment do not include a 
mention of in-service low back injury or treatment of low back 
symptoms or disability.  See Cromer v. Nicholson, 19 Vet. App. 
215 (2005) (upheld Board's denial of service connection and 
finding that the Veteran's recent post-service account of in-
service events was not credible because the Veteran had 
previously given other histories and theories that did not 
mention the alleged in-service event, and first "came up with 
the story" years after service and in connection with the 
compensation claim).  

As the statements made to VA physicians in November 1998, June 
2003, and March 2007, were made during the course of treatment, 
they are afforded greater probative weight than those more recent 
statements made in conjunction with the Veteran's November 2006 
claim for disability compensation benefits.  For treatment, the 
Veteran would be expected to give a full and accurate history to 
get good treatment; and in none of these examinations does the 
Veteran mention a low back injury in service, low back symptoms 
in service, or continuous low back symptoms since service.  See 
Rucker, 10 Vet. App. 73 (observing that, although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate; statements made to 
physicians for the purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 
12 Vet.App. 341 (1991).  

As noted above, the most probative evidence in this case is the 
Veteran's own post-service reported histories presented to VA.  
The absence of post-service complaints, findings, diagnosis, or 
treatment after service prior to November 1998 tends to weigh 
against a finding of either chronic symptoms in service or 
continuous symptoms of low back disorder after service 
separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (holding that the Board may weigh the absence of 
contemporaneous medical evidence as one factor in determining 
credibility of lay evidence, but the Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence).  The medical evidence of 
record regarding the Veteran's low back only dates back to 
November 1998, more than twenty years after the Veteran left 
service.  These records refer to earlier problems, specifically a 
post-service neck injury in 1976 and post-service back injuries 
in 1979, 1996, and 2003.  

The Board acknowledges the March 2007 VA examination, in which 
the examiner could not determine the etiology of the Veteran's 
low back disorder without resorting to "mere speculation."  As 
discussed above, the Board finds that because there is no in-
service injury or disease to which competent medical opinion 
could relate a current disability, there is no reasonable 
possibility that another VA examination or opinion could aid in 
substantiating the current claim for service connection for a low 
back disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA 
"is not required to provide assistance to a claimant . . . if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim");  
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is 
"no reasonable possibility that further assistance would 
substantiate the claim").

While the Veteran now claims that his current low back disorder 
is due to service, for reasons stated above, he did not have a 
low back injury or disease in service, did not have chronic low 
back symptoms in service, did not have continuous post-service 
symptoms of the low back, and was not treated for or diagnosed 
with a low back disorder until November 1998, over twenty years 
after separation from service.  There is additionally no 
competent or credible evidence of a relationship between the 
Veteran's low back disorder and service, and no factual basis of 
in-service injury or continuous symptoms upon which such a nexus 
opinion could be based.  

For these reasons, the Board finds that the lay and medical 
evidence that is of record weighs against the claim for service 
connection for a low back disorder, and outweighs the Veteran's 
more recent contentions and histories of in-service low back 
injury, in-service low back disorder symptoms, and continuous 
post-service low back disorder symptoms.  The Board finds that a 
preponderance of the 


evidence is against the Veteran's claim for service connection 
for a low back disorder and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for low back disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


